Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
         The application of Synchronized Online/Offline Clock in Management filed 9/04/20 has been examined. Claims 1-31 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,8-11,19-20,22-23,27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niu et al. US Patent Application Publication 20210287472.

       Regarding claim 1, Niu et al. teaches a system enabling users to clock in to a cloud computing platform over a network through remote devices, regardless of whether the remote devices are online or offline, comprising:
     a clock in manager (cloud data platform processor) configured to communicate with a plurality of applications accessed by remote devices to manage clock in of users in at least one of a self-clock in mode or a group clock in mode (paragraph 06,022,024); and
a database, coupled to the platform, configured to store clock in encoding data, wherein the clock in encoding data includes facial image data representing a digital image of a user face and associated encoding of the facial image data (paragraph 024,027),
wherein the clock in manager is configured to send validated encoding data for an authorized user to a respective application for local storage in memory on a remote device, whereby the respective application may verify a clock in by a user in a self-clock in mode based on a comparison of encoding data captured at the time of clock in with validated encoding data stored in the local storage in memory on the remote device even when offline (the remote device (attendance terminal) has local storage and therefore does not have to be online in order to store data as shown in fig. 5, paragraph 07,039-040,080), and the respective application may enable a team leader to select from a set of recognized clock ins by a group of users in a group clock in mode when offline or online depending upon whether validated encoding data is stored in the local storage in memory on the remote device or in the database (the attendance information can be requested, paragraph 044, 054,057).
         Regarding claim 4, Niu teaches an online sync connector configured to initiate initial synchronization of data between the clock in manager and the database for an approved company having multiple users (cloud data platform transmits the initiation data to the terminal device, paragraph 039-40).

         Regarding claim 8, Niu et al. teaches a human resource system coupled to the database, wherein the human resource system is configured to upload verified clock in encoding data including facial image data representing a digital image of a user face and associated encoding of the facial image data for each employee of an approved company on the cloud computing platform to the database (the company’s department that manages attendance is considers the human resource department, paragraph 057-058).
        Regarding claim 9, Niu et al. teaches a plurality of remote devices each having a respective application coupled to the clock in manager and configured to operate in at least one of a self-clock in or a group clock in mode (fig. 1,paragraph 020-022).
      Regarding claim 10, Niu et al. teaches the respective applications are installed on the remote devices for self-clock in or group clock in modes and operate online or offline under the control of an operating system (paragraph 074) .
         Regarding claim 11, Niu et al. teaches  the respective applications include web applications accessed through respective browsers on the remote devices and operate online with one or more servers to perform self clock in or group clock in modes (paragraph 030.051).
       Regarding claim 19, Niu teaches a report engine coupled to the database, wherein the report engine is configured to apply one or more filters to clock in data stored in the database and enables a user to select one or more presentations of filtered data from a control panel including map displays of devices or clock in events according to geolocation (information stored in the database include location of the clock in, and the user of the terminal can obtain the clock in report, paragraph 047, 057).
      Regarding claim 20, Niu teaches a device for performing remote clock in over a network to a cloud computing platform, comprising: a computer-readable memory (604, fig. 6); a communication unit (602) for communicating over the network to the cloud computing platform (paragraph 026); and a processor (603), coupled to the memory, and configured to execute an application that enables a user to perform self clock in or group clock in with verified or recognized face detection when online or offline with respect to the cloud computing platform (paragraph 026).
        Regarding claim 22, Niu teaches the application comprises a web application operated through a browser or an application installed locally in the memory on the device (paragraph 030,051).
       Regarding claim 23, Niu teaches the application in a self-clock in mode outputs one or more display panels that enable a user to capture an image for self-clock in (tablet is use for capturing facial image and table include a display, paragraph 025).
        Regarding claim 27, Niu et al. teaches the application in a self-clock in mode captures a digital image of a face of a user at clock in, calculates clock in encoding data including facial image data representing the captured digital image of the user face and associated encoding of the facial image data, and verifies a clock in by the user locally at the device based on a comparison of encoding data captured at the time of clock in with validated encoding data stored in the local storage in memory on the remote device even when offline (paragraph 041-042).
        Regarding claim 28, Niu teaches the application in a group clock in mode enables a team leader to select from a set of recognized clock ins by a group of users in a group clock in mode when offline or online depending upon whether validated encoding data is stored in the local storage in the memory on the device or in a database in the cloud computing platform (paragraph 057).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12,15, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. US Patent Application Publication 20210287472 in view of Van OS et al. US Patent Application Publication 20190080189. 
         Regarding claim 12,15, and 25,  Niu et al. is silent on teaching the respective applications each output face guides to facilitate capture of a facial image or placement of a face in a scan during self clock in or group clock in at a remote device. Van Os in an analogous art teaches the respective applications each output face guides to facilitate capture of a facial image or placement of a face in a scan during the process of capturing the facial image (paragraph 0394). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention as disclosed by Van OS because such modification improves the process of capturing the facial image and provide for a more reliable facial image for identifying the user. 
	Regarding claim 26, Niu et al.is silent on teaching determining a background border region outside of a detected face and blurs or shades the background border region in a display image output to the user, whereby a user may more easily view an area for placement of the face in the display image to be captured. Van OS in an analogous art teaches determining a background border region outside of a detected face and blurs or shades the background border region in a display image output to the user, whereby a user may more easily view an area for placement of the face in the display image to be captured (fig, 7c, paragraph 0123, 0382,0510).
         It would have been obvious to one of ordinary skill in the art at the time of the invention as disclosed by Van OS because such modification improves the process of capturing the facial image and provide for a more reliable facial image for identifying the user. 



Claim(s) 13-14,16-17 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. US Patent Application Publication 20210287472 in view of Ionita US Patent Application Publication 20190286927. 
       Regarding claims 13-14,16-17 and 29-30, Niu et al. is silent on teaching the respective applications each include a liveness detector for detecting liveness in a face scan during self clock in or group clock in at a remote device. Ionita in an analogous art teaches the application include a liveness detector for detecting liveness in a face scan when the biometric images is been acquired further representing a fraud detection feature (paragraph 04, 045).
	It would have been obvious to one of ordinary skill in the art at the time of the invention as disclosed by Ionita improves the process of capturing the facial image and provide for a more reliable facial image for identifying the user. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. US Patent Application Publication 20210287472 in view of Makmel US Patent Application Publication 20190289013.
Regarding claim 18, Niu is silent on teaching the clock in manager further stores clock in encoding data captured for users in self clock in or group clock in modes on a blockchain ledger. Makmel in an analogous art teaches storing clock in (attendance) encoding data captured for users in self clock in or group clock in modes on a blockchain ledger (paragraph 083-091).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Niu as disclosed by Makmel because such modification increases the security of the clock in information by storing information is a distributed network devices. 


       Claim(s) 2-3, 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. US Patent Application Publication 20210287472 in view of Thompson et al. US Patent 8671001.
	Regarding claims 2-3, 21, Niu et al. is silent on teaching the cloud computing platform includes a clock in manager for synchronizing data between the application in a self-clock in or group clock in mode when the device is online with respect to the cloud computing platform. Thompson in an analogous art teaches synchronizing data between the application in a self-clock in or group clock in mode when the device is online with respect to the cloud computing platform (col. 7 line 57-col. 8 line 22).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Niu as disclosed by Thompson because such modification allows the cloud computing platform to obtain and store updated information regarding the clock in information of each individual and therefore allows the cloud platform to provide more reliable information. 
       Regarding claim 31, Niu et al. teaches a computer-implemented method for enabling users to clock in to a cloud computing platform over a network through remote devices, regardless of whether the remote devices are online or offline, comprising:
initializing user clock in data stored on a database and in memory in the remote devices (paragraph 039-040);
enabling users to clock in at the remote devices with verified or recognized face detection in self clock in or group clock in modes when the remote devices are online or offline (paragraph 041-042). Thompson in an analogous art teaches synchronizing data between the application in a self-clock in or group clock in mode when the device is online with respect to the cloud computing platform (col. 7 line 57-col. 8 line 22).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Niu as disclosed by Thompson because such modification allows the cloud computing platform to obtain and store updated information regarding the clock in information of each individual and therefore allows the cloud platform to provide more reliable information. 


        Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. US Patent Application Publication 20210287472 in view of Palmer et al. US Patent Application Publication 20150098631.
	Regarding claim 24, Niu is silent on teaching the application in a group clock in mode outputs one or more display panels that enable a team leader to capture images of users for group clock in. Palmer in an analogous art teaches a group clock in mode in which a team leader (supervisor) is enable to capture facial image as an alternative to the check in mode (paragraph 062,075).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Niu as disclosed by Palmer because such modification allows a user to select a particular mode of capturing a facial image of an employee and provide for a more flexible and adaptable system. 
          Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. US Patent Application Publication 20210287472.
        Regarding claim 28, Niu teaches the application in a group clock in mode enables a employee to select from a set of recognized clock ins by a group of users in a group clock in mode when offline or online depending upon whether validated encoding data is stored in the local storage in the memory on the device or in a database in the cloud computing platform (paragraph 057) but is not explicit in teaching the person is a team leader. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have a team leader select from a set of recognized clock ins by a group of users in a group clock in mode when offline or online depending upon whether validated encoding data is stored in the local storage in the memory on the device or in a database in the cloud computing platform because the system of Niu assign such function to the company department that view attendance record and a team leader is generally in charge of checking and validating an employee attendance. 
Allowable Subject Matter

       Regarding claims 5-7, the prior art of record is silent on teaching the online sync connector sends a request to the database to obtain data including validated clock in encoding data for authorized users, and sends initial sync data for authorized users to the clock in manager including requested validated clock in encoding data for authorized users obtained from the database.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683